         Case 1:17-cv-11441-PBS Document 201 Filed 12/20/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
STEPHEN CASS,                             )
                                          )
                        Plaintiff,        )
                                          )
      v.                                  )
                                          )                Civil Action No. 1:17-cv-11441
TOWN OF WAYLAND, WAYLAND PUBLIC           )
SCHOOLS, WAYLAND POLICE                   )
DEPARTMENT, PAUL STEIN, BRAD              )
CROZIER, ALLYSON MIZOGUCHI, AND           )
JAMES BERGER                              )
                                          )
                                          )
                        Defendants.       )
__________________________________________)

                   STIPULATION OF DISMISSAL WITH PREJUDICE

       It is hereby stipulated and agreed by and between the parties that the above-captioned

action is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with prejudice, with

each party to bear its own costs, expenses and attorney’s fees, whether by statute or otherwise,

and with all rights of appeal waived.
            Case 1:17-cv-11441-PBS Document 201 Filed 12/20/19 Page 2 of 2




The Plaintiff,                                     The Defendants,
STEPHEN F. CASS,                                   TOWN OF WAYLAND and
By his attorneys,                                  WAYLAND PUBLIC SCHOOLS, et al.
ADLER POLLOCK & SHEEHAN, P.C.                      By their attorneys,
                                                   PIERCE DAVIS & PERRITANO LLP
/s/ Todd D. White_______________
Todd D. White, Esq. BBO #5659224                   /s/ Adam Simms____________________
Jamie J. Bachant, Esq. BBO #684244                 Adam Simms, BBO #63217
One Citizens Plaza, 8th Floor                      John M. Wilusz, BBO #684950
Providence, RI 02903                               John J. Davis, BBO #115890
(401) 274-7200                                     10 Post Office Square, Suite 1100N
twhite@apslaw.com                                  Boston, MA 02109-4603
jbachant@apslaw.com                                (617) 350-0950
                                                   asimms@piercedavis.com
                                                   jwilusz@piercedavis.com
                                                   jdavis@piercedavis.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of December, 2019, I filed the within through the
ECF system and that notice will be sent electronically to the below listed counsel who are
registered participants identified on the mailing information for Case No. 17-11441.

Adam Simms, Esq.
John M. Wilusz, Esq.
John J. Davis, Esq.
Pierce Davis & Perritano LLP
10 Post Office Square, Suite 1100
Boston, MA 02109
(617) 350-0950
asimms@piercedavis.com
jwilusz@piercedavis.com
jdavis@piercedavis.com



                                                                     /s/ Todd D. White




                                                -2-
981995.v1
